Case 1:21-cr-00043-CJN Document 10 Filed 01/25/21 Page 1of1

AG 442 (Rev. HA!) Arres! Warrant

UNITED STATES DISTRICT COURT

for the

District of Cotumbia

United States of America

 

v. )
RASHA N, ABUAL-RAGHEB ) Case No.

)

)

)

Bak )

Dejfandant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED (o arrest and bring before a United States magistrate judge without unnecessary delay

fname af perso to be arrested} _RASHA N. ABUAL-RAGHEB = ’
who is accused of an offense or violation based on the following document filed with the court:

Indictment © Superseding Indictment O information © Superseding Information @& Complaint
(J Probation Violation Petition DO Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1)- Knowingly Entering or Remaining In any Restricted Building or Grounds Without Lawful Authority
18 U.S.C, 1752(a)(2)- Knowingly Engages in Disorderly or Disruptive Conduct in any Restricted Building or Grounds

40 U.S.C. 5104(e)(2)- Violent Entry and Disorderly Conduct on Capitol Grounds

Robin M. Digitally signed by Robin M.
. Meriweather
Meriweather Date: 2021.01.17 14:27:26 -05'00'

Date: —_—O4/17/2021

 

issuing officer's signature

City and state: Washington,DC Robin M. Meriweather, United States Magistrate Judge

: Printed name and title

 

Return

 

This warrant was received on (date) = ¢ | TA[Zoo , and the person was arrested on (date) 4 {49% |Zoa1

al (city and state)

Date: {fit [{ze2t __ AES _
— Arresting officers slenaiure

SA KEVIAS MOZUD

Printed name and Atle

 

 

 

 

 

 

 

 
